UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7795



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES T. MORRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-96-173, CA-98-5-2)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James T. Morris, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James T. Morris seeks to appeal the district court’s order

denying his motion for reconsideration of the court’s denial of his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We

have reviewed the record and the district court’s order and find

the appeal is frivolous.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court as explained in its order denying leave to appeal in

forma pauperis.   United States v. Morris, No. CR-96-173; CA-98-5-2

(S.D.W. Va. Dec. 9, 1998). We also deny Appellant’s motion seeking

in forma pauperis status.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2